meanel bor , ,
Case aoeuaares bot NO Filed on 05/20/20 in TXSD__ Page 1 of 7

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

IN THE UNITED STATES DISTRICT COURT

 

FOR THE Seud\nern DISTRICT OF TEXAS
\Aous ton DIVISION ek,
whee
| CUS SAMERSO N_VIOWTZ© e
Plaintiff’s Name and ID Number MAY 26 2020

     

Cy. L. LUTHER

Place of Confinement

David d Brediey, Caket Gant

CASE NO.
(Clerk will assign the number) .

 

OTMB Sr Preckice Manag er
v. KOLTON STOKER- sued In hig individual
_ Capaci ty ;
1200 Lulher Dri Veuesoly TY M86 <1 AV TO
Defendant's Name and Addis. ) OR | \ RI AL
DEMANDED

 

 

Defendant’s Name and Address

 

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACKSIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4, When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID) , the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

Rev. 05/15

 
_ Case 4:20-cv-01759 Document 1 Filed on 05/20/20 in TXSD_ Page 2 of 7
FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyoudo not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at you prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or a initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 anid, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from you inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE OF THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS: ih,
YES VNO

A. Have you filed any other lawsuit in state or federal court relating toyour imprisonment? —__

B. If your answer to “A” is “yes”, describe each lawsuit in the space below. (If there'is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)
Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

Disposition: (Was the case dismissed, appealed, still pending?)

 

NnaV > Y

Approximate date of disposition:

 

Rev. 05/15

 
Il.

Ul.

Case 4:20-cv-01759 Document1 Filed on 05/20/20 in TXSD Page 3 of 7

PLACE OF PRESENT CONFINEMENT: Cy,\_. Lu Nner Unit

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? VA YES _ NO
Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:
A. Name and address of plaintiff: N\Newesas Samevon OL. Luther Oni \

G00 Luther De Navasota, Te 1186 - THCS

 

. B. Full name of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: KOLTON STOKER Sec Prackice Mancger ak OTMR
Medical Luther Unik 1800 Luther Dy. Navas, Ty T7S%

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

T lhe AcLendan assessed Cw medical Cee. om my account Ce Anranic Core ue

Defendant #2:

 

 

Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #3:

 

 

Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

' Rev. 05/15

 
2,

y

Vil.

VUl.

Case 4:20-cv-01759 Document1 Filed on 05/20/20 in TXSD Page 4 of 7
STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,

when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number

and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT.
~ go on “ID hone:
Oo of ne dAiek Gel neni Coed neck’.
tt nod wrikben he medical adminaterealer an Sallis ons pra lo
TeQuest inkocmalie La medical Cee bei No ncke. Wang

led an -1\21 Gorm oCler Goding Wrerk ad ‘been assess ce medical
Coe Be a Chronic care velaled wiih aller a Second 1-60 Fesponse Grom V Shale
Om “7-19-14 TS et On L~V2S form oXler Gaadig Mret A \nod been. Aonied relied

m the 1-190 _Einally in She month iS

x Gled complain with lexas Medical Board HOD , ‘ond TOCS Breadive Direcar

   
   

RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

od
A request nek Wne cours arands me pom nal, und ouni live, damages, as

well as aVorey Cees and comm) cos} Qing Coes ele. aS a Qooon ok relic Ne
Shan % 5,060 dollar ameun}
GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.
Nogeus Le Suan Samerson

B. List all TDCJ-CID identificaiton numbers youhave ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

1912745 , MOYO

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? ! YES 4 NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division):

2. Case number:

 

3. Approximate date sanctions were imposed:
4. Have the sanctions been lifted or otherwise satisfied? | YES NO

 

| Rev, 05/15

7

less

 
Case 4:20-cv-01759 Document 1 Filed on 05/20/20 in TXSD Page 5 of 7
C. Has any court ever warned or notified you that sanctions could be imposed? YES NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued: |

Executed on:
DATE

 

 

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.
2. I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.
I understand I must exhaust all available administrative remedies prior to filing this lawsuit.
4, [understand I am prohibited from brining an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.
5. Iunderstand even ifI am allowed to proceed without prepayment of costs, Iam responsible for the entire

filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

uw

 

 

 

 

Signed this Isth dayof _\ay 20205.
(Day) (nfonth) (year)
M oreus Jorn essoOn
Nand dua
(Signaftire of Plaintiff)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

, Rev. 05/15.

 
Case 4:20-cK 1769 \Documentt\ FleQorQO4e0/20 ieFXSD Page 6 of 7

S eckson uN Comses Ot Nelo; Form

, | 7 Counk |
Dlarwhit was Denied Due Process Under: The.
ours een Vy Mmmendment So The Const lution, |

G, Plank \ncorporaXes paragraples \ Moran 5B
QS Wreugin Moe) Ww ere s\ated Carty \neve in,

“1, Deen dan + Soller violated Plans C's Courleen\y
Amendment maw Yo we Due Rvocess boy
Qos ling \o apely Ware Chronic. Care proqean’s
Adminishradve Direchwoes and policy, according \o
The OCS Nanos ed Wealllh Care Policy Manuel

\o plant Cs Pacds cular siluakion reg arding plant C's
\ny per Lendion , clavonic care \Winess,

SS. We Ven dant Slo Ver wigloled planks Fourkeen ty
Amendment righ + Vo \nowe Due Process Deing Me
net Perey, en yecet as an oGeial Nanay er ok OTMG

Medical , Caled do \nvesWaote Wnre plank Cs claim

Wnak Xne medical visik Was GN evaluabion relaled \o
\

. . ak
Iris clarenic care Maqnasis and Lollow 4 Clarenic Care UISI>,

and apply We Aragnesis of Wre exaluckvin properly. a
There Gre the PVatin bi LE WW ad wok given Pre opgorian
Lo present evidence ack vooulda Qraye \he medical vicrt

and Goalucdion Were related to pre-enishing conbi tion feondNtons

and reguice exemption Aad 3o,

 
Case 4:20-cv-01759 Document 1 C D 05/20/20 OC on Page 7 of 7
VT. Vrayer be v Relie :
S eclion, “MW Causes oO Noli \oVy bo rin

ANd Counts of Constiluboned Violebons

\NHERE FORE, Pein li vespetGully prays
Vek Wiis Courks

N. Declare au Wee acks and OMissions described
—\nerein Urolekecd Plan WCCs riqnis under We Consiileud
and \ows of The United Siatey

B, Ordec Delendanks Lo poy Compensalory ond puniviee

damages} Qs Well aS nominal Barmayes
C. Order DeLendants to pay Keasonable oMorng Cees
and Cost) and Qiing Gees and WAigabion {ees as welt as less bhont

BD Grant over ssh and eguiiadle weliet nad Wis
\onerdole Cour, Aeems Necessary,

R RSH ecWhully aulomi Wed \

Wise Jase

Noses “Samerson HITOYTRO
“‘TOCS
GL, LUWer Unck
\StO Lulber Pr.
Nowasola Ty 78g

 

On

DK

 
